


Exhibit 10.8


Employee Version
Comverse, Inc.
2012 Stock Incentive Compensation Plan
NONQUALIFIED STOCK OPTION AWARD AGREEMENT
THIS NONQUALIFIED STOCK OPTION AWARD AGREEMENT (this “Award Agreement”) is made
effective from and after the date of grant as specified in the Electronic Grant
Acceptance Web Page (the “Date of Grant”) by and between Comverse, Inc., a
Delaware corporation (with any successor, the “Company”), and the person to whom
the Electronic Grant Acceptance Web Page (the “Notice of Grant”) is addressed
(the “Participant”).
R E C I T A L S:
WHEREAS, the Company has adopted the Comverse, Inc. 2012 Stock Incentive
Compensation Plan, as amended from time to time (the “Plan”), which Plan is
incorporated herein by reference and made a part of this Award Agreement.
Capitalized terms not otherwise defined herein shall have the same meanings as
in the Plan; and
WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its stockholders to grant the option provided for herein to the
Participant pursuant to the Plan and the terms set forth herein, and the Board
has approved such grant.
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:
1. Grant of the Option. The Company hereby grants to the Participant the right
and option (the “Option”) to purchase, on the terms and conditions hereinafter
set forth, a number of Shares as set forth on the Notice of Grant, subject to
adjustment as set forth in the Plan. The Option is intended to be a Nonqualified
Stock Option.
2. Option Price. The purchase price of the Shares subject to the Option shall be
the amount set forth on the Notice of Grant (the “Option Price”).
3. Vesting. Except as otherwise provided in Section 4 hereof, subject to the
Participant's Continuous Service through the applicable Vesting Date, the Option
shall vest pursuant to the vesting schedule set forth in the Notice of Grant
(each, a “Vesting Date”). At any time, the portion of the Option which has
become vested as described in Section 3 or Section 4 hereof is hereinafter
referred to as the “Vested Portion.” The Vested Portion of the Option shall
remain exercisable for the period set forth in Section 5.
4. Forfeiture and Termination of Continuous Service.
(a)
Subject to the terms of the Employment Agreement and any severance plan (to the
extent applicable to Participant), if the Participant's Continuous Service is
terminated for any reason, the Option, to the extent not then vested, shall be
immediately cancelled by the Company and forfeited by the Participant without
any consideration.

(b)
If the Participant's Continuous Service is terminated for Cause, the Vested
Portion of the Option shall be immediately cancelled by the Company and
forfeited without consideration.

(c)
If the Participant's Continuous Service is terminated for any reason other than
Cause, the Vested Portion of the Option shall remain exercisable for the period
set forth in Section 5.

5. Exercise of Option.
(a) Period of Exercise. Subject to the provisions of the Plan and this Award
Agreement, the Participant may exercise all or any part of the Vested Portion of
the Option at any time prior to the earlier to occur of:




--------------------------------------------------------------------------------




(i)    the expiration date of the Option set forth in the Notice of Grant; and
(ii)    the date that is that 90th day following termination of the
Participant's Continuous Service for any reason other than Cause.
(b) Method of Exercise.
(i)     The Participant may exercise the Vested Portion or any part thereof by
giving an electronic written notice the website through which the Plan is
administered (the “Notice of Exercise”). Such Notice of Exercise shall be
accompanied by payment in full of the aggregate Option Price for the Shares to
be exercised. The aggregate Option Price may be paid in cash, its equivalent
(e.g., by check, draft, money order, cashier's check or wire transfer payable to
the Company) or any other form of payment permitted by the Committee in
accordance with Section 6.5 of the Plan. The Participant shall not have any
rights to dividends, voting rights or other rights of a stockholder with respect
to Shares subject to an Option until the Participant has given a Notice of
Exercise of the Option, paid the Option Price in full for such Shares, become
the record holder of such Shares/been issued certificates in the Participant's
name representing such Shares and, if applicable, satisfied any other conditions
imposed by the Committee pursuant to the Plan. In the event of the Participant's
death, the Vested Portion shall be exercisable by the legatees, personal
representatives or distributes of the Participant, subject to Section 8 of this
Award Agreement during the period(s) set forth in this Section 5. Any heir or
legatee of the Participant shall take rights herein granted subject to the terms
and conditions of this Award Agreement and the Plan.
(ii)     Notwithstanding any other provision of the Plan, this Award Agreement
or the Employment Agreement to the contrary, the Option may not be exercised, in
whole or in part, prior to the completion of any registration or qualification
of the Option or the Shares under applicable securities or other laws, or under
any ruling or regulation of any governmental body or national securities
exchange that the Committee shall in its sole discretion determine to be
necessary or advisable.
(iii)     Upon the Company's determination that the Option has been validly
exercised as to any of the Shares, the Company shall issue certificates in the
Participant's name for such Shares.
6. No Right to Continued Service. The granting of the Option evidenced hereby
and this Award Agreement shall impose no obligation on the Company, any
Subsidiary or any Affiliate to continue the employment or service of the
Participant and shall not lessen or affect any right that the Company, any
Subsidiary or any Affiliate may have to terminate the employment or service of
such Participant.
7. Securities Laws/Legend on Certificates. The issuance and delivery of Shares
shall comply with all applicable requirements of law, including (without
limitation) the Securities Act of 1933, as amended, the rules and regulations
promulgated thereunder, state securities laws and regulations, and the
regulations of any stock exchange or other securities market on which the
Company's securities may then be traded. If the Company deems it necessary to
ensure that the issuance of securities under the Plan is not required to be
registered under any applicable securities laws, the Participant shall deliver
to the Company an agreement or certificate containing such representations,
warranties and covenants, as reasonably requested by the Company, which
satisfies such requirements. Any certificates representing the Shares shall be
subject to such stop transfer orders and other restrictions as the Committee may
deem reasonably advisable, and the Committee may cause a legend or legends to be
put on any such certificates to make appropriate reference to such restrictions.
8. Transferability. The Option may not be assigned, alienated, pledged,
attached, sold, transferred or encumbered by the Participant except in the event
of the Participant's death (subject to the applicable laws of descent and
distribution) and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against the
Company or any Subsidiary or Affiliate. No transfer shall be permitted for value
or consideration. Any permitted transfer of the Option to heirs or legatees of
the Participant shall not be effective to bind the Company unless the Committee
shall have been furnished with written notice thereof and a copy of such
evidence as the Committee may deem necessary to establish the validity of the
transfer and the acceptance by the transferee or transferees of the terms and
conditions hereof.




--------------------------------------------------------------------------------




9. Adjustment of Option. Except as provided by Section 3(b), adjustments to the
Option shall be made in accordance with the terms of the Plan. Fractional shares
shall not be issued and any rights thereto shall be forfeited without
consideration.
10. Definitions. For purposes of this Award Agreement:
“Employment Agreement” shall mean the employment agreement by and among the
Company and the Participant, as may be amended from time to time.
11. Withholding. The Company shall have the power and the right to deduct or
withhold automatically or require the Participant to remit to the Company, the
amount necessary to satisfy federal, state, and local taxes, domestic or
foreign, required by law or regulation to be withheld with respect to any
taxable event arising as a result of this Award Agreement and the Plan. With
respect to required withholding, the Participant may elect (subject to the
Company's automatic withholding right set out above), subject to the approval of
the Committee, to satisfy the withholding requirement, in whole or in part, by
having the Company withhold Shares having a Fair Market Value on the date the
tax is to be determined equal to the minimum statutory total tax that could be
imposed on the transaction.
12. Notices. Any notification required by the terms of this Award Agreement
shall be given in writing and shall be deemed effective upon personal delivery
or within three (3) days of deposit with the United States Postal Service, by
registered or certified mail, with postage and fees prepaid. A notice shall be
addressed to the Company, Attention: Corporate Secretary, at its principal
executive office and to the Participant at the address that the Participant most
recently provided to the Company.
13. Entire Agreement. This Award Agreement, the Notice of Grant, the Plan, the
Employment Agreement, and any severance plan to the extent applicable to
Participant, constitute the entire contract between the parties hereto with
regard to the subject matter hereof. They supersede any other agreements,
representations or understandings (whether oral or written and whether express
or implied) which relate to the subject matter hereof. In the event of any
contradiction or inconsistency between this Award Agreement and the Employment
Agreement or any severance plan applicable to Participant, the provisions of the
Employment Agreement and any such severance plan applicable to Participant shall
prevail.
14. Waiver. No waiver of any breach or condition of this Award Agreement shall
be deemed to be a waiver of any other or subsequent breach or condition whether
of like or different nature.
15. Successors and Assigns. The provisions of this Award Agreement shall inure
to the benefit of, and be binding upon, the Company and its successors and
assigns and upon the Participant, the Participant's assigns and the legal
representatives, heirs and legatees of the Participant's estate, whether or not
any such person shall have become a party to this Award Agreement and agreed in
writing to be joined herein and be bound by the terms hereof.
16. Choice of Law; Jurisdiction; Waiver of Jury Trial. This Award Agreement
shall be governed by the laws of the State of Delaware, excluding any conflicts
or choice of law rule or principle that might otherwise refer construction or
interpretation of this Award Agreement to the substantive law of another
jurisdiction.
SUBJECT TO THE TERMS OF THIS AWARD AGREEMENT, THE PARTIES AGREE THAT ANY AND ALL
ACTIONS ARISING UNDER OR IN RESPECT OF THIS AWARD AGREEMENT SHALL BE LITIGATED
IN THE FEDERAL OR STATE COURTS IN DELAWARE. BY EXECUTING AND DELIVERING THIS
AWARD AGREEMENT, EACH PARTY IRREVOCABLY SUBMITS TO THE PERSONAL JURISDICTION OF
SUCH COURTS FOR ITSELF, HIMSELF OR HERSELF AND IN RESPECT OF ITS, HIS OR HER
PROPERTY WITH RESPECT TO SUCH ACTION. EACH PARTY AGREES THAT VENUE WOULD BE
PROPER IN ANY OF SUCH COURTS, AND HEREBY WAIVES ANY OBJECTION THAT ANY SUCH
COURT IS AN IMPROPER OR INCONVENIENT FORUM FOR THE RESOLUTION OF ANY SUCH
ACTION.
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AWARD AGREEMENT.




--------------------------------------------------------------------------------




17. Option Subject to Plan. By entering into this Award Agreement the
Participant agrees and acknowledges that the Participant has received and read a
copy of the Plan. The Option is subject to the Plan. The terms and provisions of
the Plan are hereby incorporated herein by reference. In the event of a conflict
between any term or provision contained herein, other than Section 10 hereof or
in the Employment Agreement and a term or provision of the Plan, the applicable
terms and provisions of the Plan will govern and prevail.
18. Amendment. The Committee may amend or alter this Award Agreement and the
Option granted hereunder at any time, subject to the terms of the Plan.
19. Severability. The provisions of this Award Agreement are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.
20. Headings. Section and sub-section headings are for convenient reference only
and shall not control or affect the meaning of construction of any of its
provisions.
21. Data Protection - European Residents Only: In accepting this Option, the
Participant hereby acknowledges that the Company holds information about the
Participant relating to the Participant's employment, the nature and amount of
the Participant's compensation, bank details, and other personal details and the
fact and conditions of the Participant's participation in the Plan or other
share incentive plans. The Participant understands that the Company is the
controller of the Participant's personal data and is the only person authorized
to process that data and is responsible for maintaining adequate security with
regard to it. As the Company is part of a group of companies operating
internationally, it may be necessary for the Company to make the details
referred to above available to (and only to): (a) other companies within the
Company that may be located outside the European Economic Area (“EEA”) where
there may be no legislation concerning an individual's rights concerning
personal data; (b) third party advisers and administrators of any incentive
share plans or arrangements; and/or (c) the regulatory authorities. Any personal
data made available by the Company to the parties referred to above in (a), (b),
or (c) in relation to the Plan or any other incentive share plan will only be
for the purpose of administration and management of the plan by the Company, on
behalf of the Company. The Participant's information will not, under any
circumstances, be made available to any party other the parties listed above
under (a), (b), or (c). The Participant has authorized and directed the Company
to disclose to the parties as described above under (a), (b) or (c) any of the
above data that is deemed necessary to facilitate the administration of the Plan
or any other incentive share plans. The Participant understands and authorizes
the Company to store and transmit such data in electronic form. The Participant
confirms that the Company has notified the Participant of Participant's
entitlement to reasonable access to the personal data held about the Participant
and of the Participant's rights to rectify any inaccuracies in that data.
22. Discretionary Award. By acknowledging and accepting this stock option award,
the Participant agrees that the granting of this stock option award is
completely at the discretion of the Committee or its designee pursuant to the
Plan. The stock option award is not an acquired right to the Participant, but an
offer from the Company to employees who fulfill specific conditions. As a
result, the Participant acknowledges that the grant of the Option does not
create any expectation that future options will be granted to the Participant
under that Plan, or any other plan, nor does the Participant expect that the
benefits accruing under the Plan will be reflected in any severance or indemnity
payments that the Company, or an Affiliate, may make to the Participant in the
future.
***************************
 




